NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 30 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 19-30272

                Plaintiff-Appellee,             D.C. No. 1:16-cr-00225-EJL-1

 v.

JOSE DE JESUS GARAY-GONZALEZ,                   MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                             for the District of Idaho
                    Edward J. Lodge, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Jose de Jesus Garay-Gonzalez appeals from the district court’s judgment and

challenges the 210-month sentence imposed following his guilty-plea conviction

for conspiracy to distribute methamphetamine, in violation of 21 U.S.C.

§§ 841(a)(1), 846. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Garay-Gonzalez contends that his sentence is substantively unreasonable

because it is longer than necessary, particularly in light of his inability to

participate in any rehabilitative programming in prison as a result of his

immigration status. The district court did not abuse its discretion. See Gall v.

United States, 552 U.S. 38, 51 (2007). The 210-month sentence, which is at the

low-end of the undisputed Guidelines range and was recommended by both parties,

is substantively reasonable in light of the 18 U.S.C. § 3553(a) factors and the

totality of the circumstances, including Garay-Gonzalez’s criminal history and the

nature and circumstances of the offense. See Gall, 552 U.S. at 51. Contrary to

Garay-Gonzalez’s assertion, the record reflects that the district court heard and

understood his mitigating arguments; it was not persuaded that they justified a

shorter sentence. See Rita v. United States, 551 U.S. 338, 358-59 (2007).

      AFFIRMED.




                                            2                                    19-30272